Citation Nr: 1016684	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-27 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression as 
secondary to bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In April 2010, the Veteran was scheduled to testify at a 
video conference hearing in front of the undersigned Acting 
Veterans Law Judge.  The Veteran was unable to attend due to 
health reasons, and his representative made a presentation in 
his absence.  See 38 C.F.R. § 20.701 (2009).   The transcript 
of that presentation has been reviewed and is associated with 
the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran's bilateral hearing loss disability is a result of 
the acoustic trauma he experienced in active military service 
or that sensorineural hearing loss manifested to a 
compensable degree within one year of discharge from active 
military service.  

2.  The competent evidence of record does not show that the 
Veteran has a disability manifested by tinnitus.
  
3.  The competent evidence of record does not show that the 
Veteran has a disability manifested by depression.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303, 3.309 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
C.F.R. §§ 3.159, 3.303 (2009).

3.  The criteria for service connection for depression have 
not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2009). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In May 2007 and September 2007 correspondence, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorders 
on a direct and secondary basis and described the types of 
evidence that the Veteran should submit in support of his 
claims.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claims.  The VCAA notice letters also 
addressed the elements of degree of disability and effective 
date.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO attempted to 
obtain the Veteran's service treatment records (STRs) and 
associated his hearing transcript with the claims file.  
Because the Veteran's STRs were fire related and unavailable, 
the RO sent the Veteran a letter in July 2007 with 
instructions to complete a form that would allow the RO to 
request a thorough search for military medical records to 
support his claim.  The Veteran did not return the form or 
identify any alternate sources from which the RO could have 
obtained his STRs.  

The RO also afforded the Veteran with a compensation and 
pension examination for hearing loss and tinnitus.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination obtained in 
this case is adequate, as it included the Veteran's 
subjective complaints about his disability, consideration of 
the Veteran's disability history, and the objective findings 
needed to attempt to determine its etiology.
 
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  VA did not have to provide the Veteran with 
an examination for his claimed depression because there is no 
evidence that he is currently diagnosed with that disorder.  
See 38 C.F.R. § 3.159(c)(4)(i) (2009).  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claims.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a 
current disability due to hearing loss is present, service 
connection can be granted for a hearing loss disability where 
the veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  





Hearing Loss

The Veteran contends that he suffered acoustic trauma during 
his military service that has caused a current bilateral 
hearing loss disability.  He asserts that he was exposed to 
loud noises as an aircraft pilot without hearing protection.  

The medical evidence of record shows the Veteran currently 
suffers from a bilateral hearing loss disability as defined 
by VA regulation.  See 38 C.F.R. § 3.385 (2009).  Indeed, the 
Veteran exhibited pure tone thresholds in decibels (dB) of 25 
dB at 500 Hertz (Hz), 35 dB at 1000 Hz, 55 dB at 2000 Hz, 60 
dB at 3000 Hz, and 80 dB at 4000 Hz for the right ear and 30 
dB at 500 Hz, 45 dB at 1000 Hz, 60 dB at 2000 Hz, 70 dB at 
3000 Hz, and 90 dB at 4000 Hz for the left ear with speech 
recognition scores of 88 percent for the right ear and 68 
percent for the left ear at the September 2009 VA 
audiological examination.  

The September 2009 audiologist noted that the Veteran 
reported a history of noise exposure while serving in the 
Army Air Corps without hearing protection.  He also noted 
that the Veteran reported a history of recreational noise 
exposure, to include hunting seven to eight times per year, 
also without hearing protection.  The audiologist diagnosed 
the Veteran with mild to profound sensorineural hearing loss 
bilaterally.  He then concluded that it was less likely than 
not that the Veteran's hearing loss was caused primarily by 
military service as a pilot.  In support of this opinion, the 
audiologist stated that presbycusis secondary to the 
Veteran's advanced age cannot be excluded as the primary 
etiology for the Veteran's hearing loss and that the Veteran 
reported a history of recreational noise exposure, such as 
hunting, throughout his life without hearing protection.  
Although the audiologist did not review the Veteran's claims 
file, this does not categorically render the examination 
inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
303 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403-
404 (1997) (review of claims file not required where it would 
not change the objective and dispositive findings made during 
a medical examination)); see also D'Aries v. Peake, 22 Vet. 
App. 97, 106 (2008) (holding that it is not necessary for a 
VA medical examiner to specify review of the claims folder 
where it is clear from the report that the examiner has done 
so and is familiar with the claimant's extensive medical 
history).  In this case, the Veteran's service treatment 
records are fire-related and unavailable, acoustic trauma in-
service is conceded, and the audiologist took a complete 
history of the Veteran's hearing loss and noise exposure from 
the Veteran and his grandson.  Therefore, the Board finds 
that the absence of claims file review does not make the 
audiologist's examination or opinion inadequate.     

Although the Veteran's service treatment records are 
unavailable, the RO conceded that the Veteran was exposed to 
acoustic trauma in service.  That being said, the Veteran's 
son stated that his father had perfect hearing when he 
entered military service and that his hearing slowly 
deteriorated over the next 34 years.  The Veteran's wife 
asserted that she noticed that the Veteran suffered from 
significant hearing loss during his 32-month tenure as a 
pilot instructor.  The Board observes that the Veteran's son 
and wife are competent to testify about their observations 
concerning the Veteran's hearing loss but are not competent 
to diagnose the cause of the Veteran's hearing loss 
disability.  Therefore, the Board affords more probative 
value to the September 2009 audiologist's opinion than to the 
lay statements submitted by the Veteran.     

Therefore, the Board finds that the greater weight of the 
evidence of record is against a finding that bilateral 
hearing loss disability is related to military service, to 
include in-service military noise exposure, or that 
sensorineural hearing loss manifested to a compensable degree 
within one year of discharge.  Finally, the only competent 
opinion of record found that presbycusis and recreational 
noise exposure were more likely to have caused the Veteran's 
hearing loss disability.  Therefore, the Board must find that 
service connection for bilateral hearing loss is not 
warranted.  

The Veteran's service treatment records are not part of the 
record.  The RO has attempted to obtain the Veteran's service 
treatment records, but has been informed they are 
unavailable.  Given the absence of such records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  The Board observes that the Veteran 
has submitted lay statements regarding his hearing loss 
disability.  However, a trained audiologist opined that his 
disability was more likely caused by age and recreational 
noise exposure.  Additionally, the Veteran did not seek 
treatment for this disability for nearly 65 years after his 
discharge from active service.  The Board finds this evidence 
slightly more probative than the lay statements supporting 
the Veteran's claim.  

Thus, for the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, and service connection is not warranted.  In 
reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim for 
bilateral hearing loss, and that doctrine is not applicable.  

Tinnitus and Depression

The Veteran also filed a claim for tinnitus due to the 
aforementioned in-service acoustic trauma and a claim for 
depression as secondary to his hearing loss disability and 
tinnitus.

A review of the record reveals that the Veteran was never 
treated for or diagnosed with either tinnitus or depression.  
In fact, at his September 2009 compensation and pension 
examination, the Veteran denied having tinnitus.  
Furthermore, there is no indication that he ever complained 
of either disorder or ever saw a mental health professional 
for his claimed depression.  Therefore, the Board finds that 
the Veteran has not presented any persuasive evidence showing 
he has disabilities manifested by either tinnitus or 
depression.  Thus, he cannot satisfy the first element 
required of a claim for service connection, a current 
disability, and his claim must be denied.  
 
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for depression, to include as secondary to 
hearing loss and tinnitus is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


